                Case 3:21-mj-71156-MAG Document 6 Filed 07/21/21 Page 1 of 1




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   CHRISTIAAN H. HIGHSMITH (CABN 296282)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7368
             FAX: (415) 436-7234
 8           christiaan.highsmith@usdoj.gov

 9 Attorneys for United States of America

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) CASE NO. 3:21-MJ-71156 MAG
                                                      )
15           Plaintiff,                               ) NOTICE OF APPEARANCE OF ASSISTANT
                                                      ) UNITED STATES ATTORNEY
16      v.                                            )
                                                      )
17   JULI MAZI                                        )
                                                      )
18                                                    )
             Defendant.                               )
19                                                    )

20           The United States Attorney Office hereby files this Notice of Appearance to advise the court that
21 Assistant United States Attorney Christiaan Highsmith appears for the United States in this case. Please

22 add him to the list of counsel appearing for the United States and please add him to the list of persons to

23 be noticed.

24 DATED: July 21, 2021                                   Respectfully,

25                                                        STEPHANIE M. HINDS
                                                          United States Attorney
26
                                                                     /s/
                                                          ________________________
27                                                        CHRISTIAAN HIGHSMITH
                                                          Assistant United States Attorney
28
     NOTICE OF APPEARANCE
     3:21-mj-71156 MAG
                                                     1
